FANNING, Justice.
This ⅛ a direct attack by quo warranto on an ordinance extending the corporate limits of the City of Marshall for school purposes only to embrace the territory of Jonesville Common School District No. 16. The ordinance was challenged by appellants on several grounds, among which were that the petition requesting such extension was not signed by a majority of the resident qualified voters of the affected area as required by Art. 2803, Vernon’s Ann. Tex.Civ.Stat., that the city commission of Marshall, Texas, did not acquire jurisdiction or authority to pass said ordinance and that the said city commission did not act in good faith in passing said ordinance. Both parties filed motions for summary judgment. The trial court granted defendants’ motion, decreeing that plaintiffs, take noth-' ing and denying plaintiffs’ motion. Plaintiffs have appealed.
Article 2803 authorizes a city to extend its school limits by ordinance on a petition signed by a majority of the voters residing in the area to be annexed and recommended by a majority vote of the board of school, trustees of the city. The requested extension was recommended by a majority of the board of school trustees of the city. The city commission expressly found that the petition was signed by a majority of the resident qualified voters of said affected district.
The issue eventually decided by the city commission in this case was a political one and no private rights were at stake. Since the petition was regular on its face it was sufficient to invoke the potential jurisdiction of the city commission to determine whether it was signed by the required number of qualified voters. School Board of the Gity of Marshall et al. v. State of Texas by the Criminal District Attorney ex rel. Warbritton et al., Tex., 343 S.W.2d 247.
Art. 2803 does not provide for a review of the preliminary finding made by the city commission and such finding is conclusive in the absence of fraud or bad faith. School Board of the City of Marshall et al. v. State of Texas by the *276Criminal District Attorney ex rel. Warbritton et al., Tex., 343 S.W.2d 247.
The record reveals that a full and extensive public hearing on the matter was held by the city commission and all interested parties were given full opportunity to be heard.
After carefully examining and considering the record in this cause we hold that no genuine material issue of bad faith or fraud on the part of the city commission in passing the annexation ordinance was made in this cause. We further hold that no genuine issue of any material fact was made under the record in this cause.
We hold that the trial court correctly granted defendants’ motion for summary judgment and correctly denied plaintiffs’ motion for summary judgment.
The judgment of the trial court is affirmed.